In a visitation proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Kings County (Pearl, J.), dated November 30, 2006, which, after a hearing, denied his petition to modify an order of visitation of the same court dated November 3, 2004, and directed that he have only therapeutic supervised visitation.
Ordered that the order is affirmed, without costs or disbursements.
On this record, we discern no basis to disturb the Family Court’s determination, made after a hearing and in camera interviews with the subject children (see Matter of Lincoln v Lincoln, 24 NY2d 270, 272 [1969]), that it was in their best interests to permit only therapeutic supervised visits with the father (see Eschbach v Eschbach, 56 NY2d 167, 171 [1982]; Friederwitzer v Friederwitzer, 55 NY2d 89, 95-96 [1982]; Matter of Levande v Levande, 22 AD3d 855, 856 [2005]). Furthermore, the Family Court took adequate measures to protect the father’s right to assigned counsel (see Matter of Levande v Levande, 22 AD3d 855 [2005]). Spolzino, J.E, Covello, Dickerson and Eng, JJ., concur.